*530Ok ApplicatioN for a Rehearing.
Howell, J.
Counsel lor the administratrix complain that our judgment gives the whole of the community property to tho heirs of tho deceased. This an error. Tho decree only gives “ the residuum of the succession of their father after final settlement,” which, of course, consists of his separate estate, if any, and one half of tho community, after the payment of community debts.
As to tho demand for recognition, it was practically granted by the lower judge, and wo can see no injury resulting from the action taken.
Rehearing refused.